993 So.2d 983 (2007)
Wayne A. KING, Petitioner,
v.
STATE of Florida, Respondent.
No. 2D07-2190.
District Court of Appeal of Florida, Second District.
October 5, 2007.
Wayne A. King, pro se.
Bill McCollum, Attorney General, Tallahassee, and Tiffany Gatesh Fearing, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Dismissed without prejudice to file a motion in the circuit court seeking removal of the lien and restoration of funds, secure a ruling, and then, if necessary, raise the issue on appeal of the circuit court's order. See Baldwin v. Crosby, 905 So.2d 250 (Fla. 1st DCA 2005).
FULMER and LaROSE, JJ., and THREADGILL, EDWARD F., Senior Judge, concur.